Citation Nr: 1400572	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a right ankle and right foot disorder.

2.  Entitlement to service connection for a left ankle and left foot disorder.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board recharacterized the issues on appeal, as stated above, and remanded the case for further development in May 2013.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the October 2013 VA examination, the Veteran reported that he injured both ankles and feet jumping from the second deck of his ship and that x-rays were later taken showing bone fractures of each ankle and foot.  Efforts to obtain any x-ray reports have been unsuccessful.  The examiner noted the diagnosis of bilateral foot and ankle osteoarthritis by history and determined that it was less likely than not that the claimed ankle and foot disorders were related to his military service.  In so doing, she noted that the Veteran had significant arthritis of the right foot and evidence of past trauma, but an unremarkable left foot and ankle.  As rationale, the examiner also stated that there was no documented report of injury or treatment for bilateral foot fractures of record and that the Veteran's feet and lower extremities were found to be normal on his separation examination.

On review, while the examiner noted the history of the Veteran's reported in-service injury earlier in the examination report, she did not comment on this reported history in providing the opinion.  Thus, the Board finds that a clarifying medical opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion).

The Board also instructed the RO/AMC to request a search for certain outpatient records from the Oak Knoll Naval Hospital in the May 2013 remand order.  On review, the August 2013 request for information printout (3101) shows that outpatient records were again not part of the request.  As such, remand is required for this additional development as outlined below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, in a July 2013 written submission, the Veteran reported that he spoke "unofficial[ly]" with two VA radiologists from the Spokane VA Medical Center about his claimed disorders during the course of his work at that facility.  He provided the names of the doctors and indicated that they would "remember [him] if contacted" by way of information in their VA personnel records.  It appears that any such communication would not be documented in VA treatment records.  Nonetheless, the Veteran should be afforded an opportunity to submit statements from these individuals prior to readjudication of the claims on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran that he may provide any additional information related to his claims, to include written statements from the VA doctors listed in his July 2013 written submission (Drs. L.W. and J.S.).

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) and request that a search be conducted for outpatient records, to include all x-ray reports, dated from January 1, 1966, to August 12, 1966, at the Oak Knoll Naval Hospital for a bilateral foot and ankle disorder or injury.

3.  After completing the above actions, the RO/AMC should refer the Veteran's claims file to the October 2013 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current foot and ankle disorders.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The Veteran's service personnel records show that he served as a hospital corpsman with a related civilian occupation of x-ray technician.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right foot, right ankle, left foot, and left ankle disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the alleged injury therein. 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of the current right foot/ankle and left foot/ankle disorder(s) and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorder(s) is related to in-service events as opposed to some other cause.  The examiner is also asked to consider the private treatment records suggesting a link between foot/ankle disorders and posttraumatic etiology.  See, e.g., February 2002 MRI report; August 2010 private treatment record (Dr. T.K.).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

